DETAILED ACTION
Note: This applicant was previously examined by Examiner Huynh, and now is transferred to and being examined by Examiner Nguyen.   

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments/Remarks
Applicant's response filed on December 1st, 2014 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 7-9, with respect to the rejections of 1, 2, 4-7 under 35 U.S.C 103(a) have been considered and are persuasive. Therefore, the rejections of these claims have been withdrawn.  
Applicant's arguments, see pg. 10, with respect to the rejections of claims 8-14 under 35 U.S.C 112 have been considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 
Applicant's arguments, see pgs. 7-9, with respect to the rejections of claims 15, 17-19 under 35 U.S.C 102(b) have been considered but are not persuasive in view of the following reason. 
Applicant argues that Lee fails to disclose “that a first metal nitride layer, a second metal nitride layer and first work function metal layer 56 are disposed within a first trench and extend to the same height over the substrate after the forming of the first work function metal layer 56 and the second work function metal layer 66 as recited by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 21-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ng et al. (Patent No.: US 6,410,376 B1), hereinafter as hereafter as Ng.
Regarding claim 21, Ng discloses a method in Figs. 1-22 comprising: forming a first gate structure (dummy gate 40 and gate oxide in NMOS area) and a second gate structure (dummy gate 40 and gate oxide in PMOS area) over a semiconductor substrate (substrate 10) (see Figs. 9-12, column 3 and lines 11-42); removing the first gate structure to form a first trench (an opening of dielectric layer 52 in NMOS area) and the second gate structure to form a second trench (another opening of dielectric layer 52 in PMOS area) (see Figs. 13-15, column 52-65); performing a first process to form a first layer (a process of forming gate dielectric 53 using material source to form zirconium silicate glass) in the first trench (into the opening of dielectric layer 52 in NMOS area) (see Fig. 16, column 3, line 66 through column 4, line 3); performing a second process to form a second layer (another different process of forming barrier layer 54 using different material source to form titanium nitride or tantalum nitride) in the first and second trenches (forming barrier layer 54 in both openings of dielectric layer 52), the second process being different than the first process (the limitation only recites the term “different” but not specifically further limit what supposed to be different in two processes) (see Figs. 15-16, column 4 and lines 1-5); forming a first work function metal layer (forming metal gate 60) over the second layer in the first trench, wherein the first work function metal layer has a first work function (material of metal gate 60 has a first work function) (see Figs. 17-18, column 4, lines 7-15); and forming a second work function metal layer (forming metal gate 66) over the second layer in the second trench, wherein the second work function metal layer has a second work function (material of 
Regarding claim 22, Ng discloses the method of claim 21, wherein the performing of the second process to form the second layer in the first and second trenches includes forming the second layer directly on the first layer in the first and second trenches (forming the barrier layer 54 directly on the gate dielectric layer 53 in both opening of dielectric layer 52) (see Fig. 16).
Regarding claim 23, Ng discloses the method of claim 21, further comprising forming an interlayer dielectric layer (forming dielectric layer 52) over the first and second gate structures (see Fig. 13, column 3, lines 52-60).    
Claims 15 and 17-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2012/0052641 to Lee et al. hereinafter as “Lee.”
Regarding claim 15, Lee discloses a method comprising: forming a first trench (forming first trench 42) and a second trench (forming second trench 44) extending through an interlayer dielectric layer (insulating layer 40) disposed over a substrate (substrate 10) (see Fig. 10 and [0037], [0047]); forming a gate dielectric layer (forming gate insulating layer 46) within the first trench and the second trench (see Fig. 11 and 

    PNG
    media_image1.png
    392
    780
    media_image1.png
    Greyscale

a second metal nitride layer (second barrier metal layer 54) directly on the first metal nitride layer in the first and second trenches (see Fig. 11 and [0048-0049]); forming a first metal layer (first work function metal layer 56)  over the second metal nitride layer in the first trench, wherein the first metal layer has a first work function (first work function of TiN) (see [0050]); and forming a second metal layer (second work function metal layer 66) over the second metal nitride layer in the second trench (see Fig. 19), wherein the second metal layer has a second work function (second work function of TiAl) that is different than the first work function type of conductivity (see [0050]), and wherein the first metal nitride layer, the second metal nitride layer and the first metal layer disposed within the first trench extend to the same height over the substrate after the forming of the first metal layer and the second metal layer, and wherein the first metal nitride layer, the second metal nitride layer and the second metal layer disposed within the second 
Regarding Claim 17, Lee discloses the method of claim 15, wherein the gate dielectric layer( 46), the first metal nitride layer (52) and the second metal nitride layer (54) each have a u-shaped profile in the first and second trenches (42, 44) (Fig. 19).
Regarding Claim 18, Lee discloses the method of claim 15, wherein the forming of the first metal layer (56) over the second metal nitride layer (54) in the first trench (42) includes forming the first metal layer (56) directly on the second metal nitride layer(54) (Fig. 18), and wherein the forming of the second metal layer (66) over the second metal nitride layer (54) in the second trench (44) includes forming the second metal layer (66) directly on the second metal nitride layer (54) (Fig. 19).
Regarding Claim 19, Lee discloses the method of claim 15, wherein after the forming of the first trench (42) and the second trench (44) extending through the interlayer dielectric layer (40) a first portion of the substrate (10) is exposed by the first trench (42) and a second portion of the substrate (10) is exposed by the second trench (44) (Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee
Regarding claim 20, Lee discloses the method of claim 15, but fails to disclose wherein the second metal nitride layer has a greater concentration of nitrogen than the first metal nitride layer.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to form the second metal nitride layer has a greater concentration of nitrogen than the first metal nitride layer in Lee to arrive at the claimed invention, since it has been held that discovering an optimum value of a result . 
	
Allowable Subject Matter
Claims 16 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein the depositing of the first metal nitride layer on the gate dielectric layer in the first and second trenches is performed via an atomic layer deposition process, and wherein the depositing of the second metal nitride layer directly on the first metal nitride layer in the first and second trenches is performed via a physical vapor deposition process as recited in claim 16; and wherein the first layer is formed of the same material as the second layer as recited in claim 24; and wherein one of the first and second processes is a plasma deposition process and the other of the first and second processes is a non-plasma deposition process as recited in claim 26; and wherein after the removing of the first gate structure to form a first trench and the second gate structure to form a second trench, a first portion of the substrate is exposed by the first trench and a second portion of the substrate is exposed by the second trench, the method further comprising: forming an interfacial layer in the first trench directly on the first portion of the substrate and forming the interfacial layer in the second trench directly on the second portion of the substrate, forming a high-k dielectric layer on the interfacial layer in the first and second trenches as recited in claim 27; and wherein the second metal compound layer includes a metal component having a first 
Claims 1-2, 4-7 are allowed over prior art of record. 
The following is an examiner's statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: forming an etch stop layer directly on the gate dielectric layer, forming a first gate electrode layer directly on the etch stop layer, removing the first gate electrode layer and the etch stop layer from over the gate dielectric layer as recited in claim 1. Claims 2 and 4-7 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818